


EXHIBIT 10.8




DEBUT BROADCASTING CORPORATION, INC.
INCENTIVE STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into on this ____ day of
_________________, 2008 by and between Debut Broadcasting Company, Inc. (the
“Company”) and [Name] (the “Participant”) in connection with the grant of an
option under the Debut Broadcasting Corporation, Inc. 2007 Stock Incentive Plan
(the “Plan”) on [Date of Grant].


The Company has established the Plan by action of its board of directors and
anticipates approval of its shareholders within twelve of months of the adoption
of the Plan by the board of directors. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Plan. The Participant is an
employee of the Company or an Affiliate. The Company intends that the option to
acquire common stock of the Company granted to the Participant under this
Agreement qualify as an “incentive stock option” (within the meaning of section
422 of the Code) and be treated as an Incentive Option under the Plan. In
consideration of the foregoing, the parties have entered into this Agreement to
govern the terms of the Option granted by the Company pursuant to the authority
specified under the Plan:


1.  Grant of Option. Subject to the terms and conditions set forth herein, the
Company grants to the Participant an Option to purchase from the Company an
aggregate of [Number of Shares] shares of Stock at a price of $[Price] per share
(the “Exercise Price”), subject to adjustment as provided in Article VIII of the
Plan.
 
2.  Right to Exercise. This Option will expire on [Expiration Date] unless it
expires sooner pursuant to Paragraph 7 and is exercisable with respect to the
number of shares of Stock determined as follows:
 
On and After
Number of Shares Exercisable
[Vesting Date]
[Number of Shares] Shares
[Vesting Date]
Additional [Number of Shares] Shares
[Vesting Date]
Additional [Number of Shares] Shares
[Vesting Date]
Additional [Number of Shares] Shares
[Vesting Date]
Additional [Number of Shares] Shares



 
3.  Method of Exercise. The exercise of this Option or any portion thereof is
subject to the Participant’s prior or concurrent payment of the Exercise Price
to the Company, and, if applicable, the Participant having made payment of or
arrangements for satisfaction of any related tax withholdings in a manner and on
terms that are satisfactory and acceptable to the Company. The Participant may
exercise this Option, in whole or in part, from time to time, with respect to
the number of whole shares of Stock that can be purchased at such time in
accordance with Paragraph 2, by actual delivery of written notice to the Company
at the address provided in Paragraph 12, which notice shall:
 
(a)  specify the number of whole shares of Stock to be purchased and the
Exercise Price;
 
(b)  contain evidence satisfactory to the Committee that the person exercising
this Option is the Participant or has the right to exercise this Option; and
 
(c)  be accompanied by payment of the Exercise Price in accordance with the
Plan.
 
1

--------------------------------------------------------------------------------


As a condition precedent to the exercise of this Option in whole or in part, the
Participant shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
shares of Stock and in connection therewith shall execute any documents which
the Committee shall in its sole discretion deem necessary or advisable.


4.  Transfer and Exercise of Option. Except for transfers pursuant to a will or
the laws of descent and distribution, this Option is not transferable and the
Participant may not make any disposition of this Option or any interest herein
during his or her lifetime. As used herein, “disposition” means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant’s lifetime
or upon or after the Participant’s death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment, except a transfer by will or by the laws of
descent or distribution. Any attempted disposition in violation of this
Paragraph is void.
 
5.  Status of Participant. The Participant shall not be deemed a stockholder of
the Company with respect to any of the shares of Stock subject to this Option,
except to the extent that such shares shall have been purchased and transferred
to him or her. The Company is not required to issue shares of Stock purchased
upon exercise of this Option until all applicable requirements of law have been
complied with and such shares shall have been duly listed on any securities
exchange on which the Stock may then be listed.
 
6.  No Effect on Capital Structure. This Option shall not affect the right of
the Company or any Affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.
 
7.  Expiration of Option. In general, the right to purchase Stock under this
Option shall expire on the date specified in Paragraph 2. However, this Option
shall expire sooner in the circumstances described in this Paragraph.
 
(a)  Death or Disability. If the Participant ceases to be employed by the
Company or one of its Affiliates by reason of death or disability (as defined in
section 22(e)(3) of the Code), the Participant or his or her estate shall have
the right (i) for twelve (12) months after the date of such termination of
employment by reason of death or ninety (90) days after the date of such
termination of employment by reason of disability or (ii) until the expiration
of the stated term of the Option, whichever period is shorter, to exercise this
Option with respect to all shares available for purchase hereunder. Thereafter,
this Option shall terminate and cease to be exercisable.
 
(b)  Other Termination. Upon the Participant’s termination of employment for
reasons other than death or disability, this Option shall terminate upon the
Participant’s termination of employment, except that, this Option may be
exercised by the Participant, to the extent otherwise exercisable on the date of
termination of employment, for a period of ninety (90) days from the date of
termination of employment, or until the expiration of the stated term of the
Option, whichever period is shorter.
 
8.  Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required or permitted to be made under the Plan, and
any controversy which may arise under the Plan or this Agreement shall be
determined by the Committee in its sole discretion. Such decision by the
Committee shall be final and binding.
 
9.  Incentive Stock Option Qualification. This Option is intended to qualify as
an “incentive stock option” within the meaning of section 422 of the Code, and
shall be so construed; provided, however, that nothing in this Agreement shall
be interpreted as a representation, guarantee or other undertaking on the part
of the Company that this Option is or will be determined to be an Incentive
Option. However, if any portion of this Option is deemed not be an Incentive
Option because the $100,000 annual limit under section 422(d) of the Code on
Incentive Options is exceeded, or otherwise, the portion of this Option which
cannot be treated as an Incentive Option shall be deemed to be a Nonqualified
Option. In such an event, the Participant shall be subject to the tax
withholding provision of Section 7.3 of the Plan for the portion of this Option
which is not an Incentive Option, and all other Plan provisions that apply to
Nonqualified Options.
 
2

--------------------------------------------------------------------------------


10.  Notice of Disqualifying Disposition. Except to the extent that a portion of
this Option is treated as a Nonqualified Option pursuant to this Paragraph 9,
the Participant shall notify the Company of his or her intent to dispose of any
of the shares of Stock purchased pursuant to this Option within two years from
the Date of Grant of the Option and one year from the date of exercise of the
Option, and promptly after such disposition the Participant shall notify the
Company of the number of shares of Stock disposed of, the dates of acquisition
and disposition of such shares, and the consideration if any, received on such
disposition. If in connection with any such disposition, the Company becomes
liable for withholding taxes and has no amounts owing the Participant with which
to discharge its withholding obligation, the Participant shall indemnify the
Company against any such taxes and any penalties it may incur through its
inability to apply amounts owing the Participant in discharge of it withholding
obligation. Nothing in this Paragraph shall give the Participant any right to
dispose of shares of Stock in a manner that is inconsistent with any provision
of this Agreement or the Plan.
 
11.  Plan Controls. The terms of this Agreement are governed by the terms of the
Plan, as it exists on the date of this Agreement and as the Plan is amended from
time to time. A copy of the Plan, and all amendments thereto, are attached
hereto as Exhibit A and made a part hereof as if fully set forth herein. Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto; provided, however, that no
amendment shall adversely affect the rights of the Participant under this
Agreement without the Participant’s written consent. In the event of any
conflict between the provisions of the Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise. The
terms “Article” or “Section” generally refer to provisions within the Plan;
provided, however, the terms “Paragraph” shall refer to a provision of this
Agreement.
 
12.  Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered, sent by mail or facsimile. Any
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date which it is received, personally delivered, or, whether
actually received or not, on the third business day after it is deposited in the
United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address which such person has theretofore
specified by written notice delivered in accordance herewith. The Company or
Participant may change, by written notice to the other, the address previously
specified for receiving notices. Notices delivered to the Company shall be
addressed as follows:
 
Debut Broadcasting Corporation, Inc.
Attention: Controller
1209 16th Avenue South
Phone: (615) 301-0001  
Fax: (615) 301-0002 
 
Notices to the Participant shall be hand delivered to the Participant on the
premises of the Company or its Affiliates or mailed to the last address shown on
the records of the Company.
13.  Information Confidential. As partial consideration for granting of this
Option, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.
 
14.  Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Nevada.
 
15.  Headings. The headings herein have been inserted for convenience only and
shall not be deemed to limit or otherwise affect any of the provisions of this
Agreement.
 
16.  Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. The exchange of copies of this Agreement
and executed signature pages hereto by facsimile transmission shall constitute
effective execution and delivery of this Agreement and may be used in lieu of
the original Agreement for all purposes.
 
3

--------------------------------------------------------------------------------


17.  Amendment. The Company, acting through the Committee or through the Board,
may amend this Agreement at any time for any purpose determined by the Company
in its sole discretion that is consistent with the Plan, including but not
limited to an amendment to accelerate the vesting schedule set forth in
Paragraph 2 due to normal retirement or other special circumstances, or to
permit transfers of Options to certain individuals specified by the Participant.
All amendments must be in writing. Except as otherwise provided in the Plan, the
Company may not amend this Agreement, however, without the Participant’s express
agreement to any amendment that could adversely effect the material rights of
the Participant.
 
18.  Entire Agreement. This Agreement, together with the Plan, contain the
complete agreement between the parties concerning the subject matter hereof and
shall supersede all other agreements or arrangements between the parties with
regard to the subject matter hereof.
 
19.  Interpretation. The language in all parts of this Agreement shall be
construed, in all cases, according to its plain meaning, except where the
context of this Agreement expressly indicates otherwise, and the parties
acknowledge that each party has carefully reviewed this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
20.  Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
 
 
21.Waiver of Jury Trial. PARTICIPANT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS HE OR SHE MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THE PLAN OR THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING FROM ANY SOURCE INCLUDING, BUT
NOT LIMITED TO, THE CONSTITUTION OF THE UNITED STATES OR ANY STATE THEREIN,
COMMON LAW OR ANY APPLICABLE STATUTE OR REGULATIONS. BY AGREEING TO RECEIVE AN
AWARD, THE PARTICIPANT ACKNOWLEDGES THAT HE OR SHE IS KNOWINGLY AND VOLUNTARILY
WAIVING HIS OR HER RIGHT TO DEMAND TRIAL BY JURY.
 


 
 
[The remainder of this page is intentionally blank]

4

--------------------------------------------------------------------------------



EXECUTION PAGE


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first above written.


DEBUT BROADCASTING
CORPORATION, INC.
 
By:  _________________________________
 
Its:  _________________________________
 


_____________________________________
[Name]


5

--------------------------------------------------------------------------------




 